          Case 18-20020 Document 56 Filed in TXSB on 10/08/20 Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION


In Re:                                               §
JACOB R DELEON                                       §        Case No. 18-20020-C-13
MARGARITA DELEON                                     §               Chapter 13
                                                     §
Debtors                                              §        JUDGE MARVIN ISGUR

                        TRUSTEE’S NOTICE OF FINAL CURE PAYMENT
                        AND MOTION TO DEEM MORTGAGE CURRENT

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY
TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU
MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE
AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON
YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED.
IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED
AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY
DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

To the Honorable United States Bankruptcy Judge:

       Cindy Boudloche, Chapter 13 Trustee, (the "Trustee"), files this Notice of Final Cure Payment
and Motion to Deem Mortgage Current.

                              NOTICE OF FINAL CURE PAYMENT

     1. Based on the Trustee’s records, the Debtor has completed all payments to the Trustee due under
the confirmed plan in this case. Pursuant to FED. R. BANKR. P. 3002.1(f), you are hereby notified that
the Debtor has paid in full the amounts required to cure any default (both pre- and post-petition) on all
claims secured by a security interest in the Debtor’s principal residence. You are further notified
pursuant to FED. R. BANKR. P. 3002.1(f), that within twentyone (21) days after service of this notice,
each holder of a claim secured by a security interest in the Debtor’s principal residence is required to file
and serve on the Debtor, the Debtor’s counsel, and the trustee a statement indicating (1) whether the
holder agrees that the Debtor has paid in full the amount required to cure any default on its claim, and (2)
whether the Debtor is otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5). The
statement must itemize the required cure or post-petition amounts, if any, that the holder contends remain
unpaid as of the date of the statement. The statement shall be filed as a supplement to the holder’s proof
of claim and is not subject to FED. R. BANKR. P. 3001(f).


#487
         Case 18-20020 Document 56 Filed in TXSB on 10/08/20 Page 2 of 4




Motion to Deem Mortgage Current and Direct Debtor to Begin Making Direct Payments

   2. Based on the Trustee’s records, the Debtor has completed all payments to the Trustee
required under the confirmed plan in this case to the following creditors whose claims are
secured by a security interest in the Debtor’s principal residence:

    HOME POINT FINANCIAL CORPORATION
    Last four digits of account number: 6087
    Total paid on the claim:                 $54,372.67

    3. The Trustee requests an order determining that (i) that the claim(s) of the above identified
creditor(s) are current; (ii) all escrow deficiencies, if any, have been cured; and (iii) all legal fees,
inspection fees and other charges imposed by the creditor, if any, have been satisfied in full.

    4. The Debtor should begin making direct payments to the following creditors whose claims
are secured by a security interest in the Debtor’s principal residence:


   Creditor Name & Address                             Amount           Next Payment Due Date

   HOME POINT FINANCIAL                                $1,517.02        September 2020
   CORPORATION
   11511 LUNA ROAD STE 300
   FARMBERS BRANCH, TX 75234


   Accordingly, the Trustee requests that the Court grant relief consistent with the foregoing and
such other relief as is just.

Dated: 10/08/2020


                                                   Respectfully Submitted,

                                                   /s/ Cindy Boudloche
                                                   Cindy Boudloche
                                                   Standing Chapter 13 Trustee
                                                   555 N. CARANCAHUA STE 600
                                                   CORPUS CHRISTI, TX 78401-0823
                                                   TELEPHONE (361)883-5786
                                                   FACSIMILE (361)888-4126




#487
         Case 18-20020 Document 56 Filed in TXSB on 10/08/20 Page 3 of 4




                                    CERTIFICATE OF SERVICE

   I do hereby certify that on or about October 08, 2020, a copy of the foregoing Trustee's
Notice of Final Cure Payment and Motion to Deem Mortgage Current was served electronically on
all parties requesting electronic notice or by United States Mail to the parties listed below:


                                                      /s/ Cindy Boudloche
                                                      Cindy Boudloche
                                                      Chapter 13 Trustee

JACOB R DELEON
2226 RETTA DR
CORPUS CHRISTI, TX 78418

LAW OFFICE OF JOEL GONZALEZ PLLC
700 EVERHART RD STE G-1
CORPUS CHRISTI, TX 78411

SOTTILE & BARILE LLC (Creditor Attorney)
394 WARDS CORNER RD STE 180
LOVELAND, OH 45140

HOME POINT FINANCIAL CORPORATION                    (Creditor)
11511 LUNA ROAD STE 300
FARMBERS BRANCH, TX 75234




#487
       Case 18-20020 Document 56 Filed in TXSB on 10/08/20 Page 4 of 4




Parties Requesting 2002 Notice

SOTTILE & BARILE LLC
394 WARDS CORNER RD STE 180
LOVELAND, OH 45140

LINEBARGER GOGGAN BLAIR
& SAMPSON LLP
PO BOX 17428
AUSTIN, TX 78760-7428

SYNCHRONY BANK
C/O PRA RECEIVABLES MANAGEMENT
LLC
PO BOX 41021
NORFOLK, VA 23541

CONN APPLIANCES INC C/O BECKET & LEE
LLP
PO BOX 3002
DEPT CONNS
MALVERN, PA 19355-1245




#487
